Citation Nr: 1000261	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 



REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The Veteran had active military duty from February 1945 to 
July 1946.  He died in September 2006 and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The Board notes that this 
issue had previously been denied in a prior final denial 
issued in April 2007 and that the appellant reopened the 
claim beyond the one-year point the following year.  In its 
October 2008 rating decision confirming and continuing the 
earlier denial, the RO reopened the claim based upon the 
submission of new and material evidence, which included a 
revised certificate of death.  The Board is required to 
reevaluate any RO determination on a reopened claim, and the 
Board concurs that this claim was properly reopened based 
upon the submission of new and material evidence.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993).  Accordingly, the claim will 
be decided upon the merits.  The appellant's application for 
an advance upon the Board's docket was granted in November 
2009.  The case is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  During the Veteran's lifetime, service connection had not 
been granted for any disease or injury incurred or aggravated 
in line of active military duty; during his lifetime, a claim 
for service connection for asbestosis had been denied, and 
following the Veteran's death, the appellant's claim for 
service connection for asbestosis for accrued benefits 
purposes was also denied.  

3.  The Veteran died in September 2006 at age 79 from 
ventricular fibrillation of minutes' duration, septic shock 
of hours' duration, and metastatic colon cancer of months' 
duration; and an amended death certificate added that 
asbestosis was a significant condition contributing to death, 
but not resulting in the underlying causes of death provided 
in the original death certificate.  

4.  The Veteran's exposure to some asbestosis aboard ship 
during service was certainly possible although never 
factually corroborated, a diagnosis of asbestosis has never 
been confirmed, asbestosis is not shown to have caused or 
significantly contributed to cause the Veteran's death.  

5.  The Veteran was not in receipt of a 100 percent 
evaluation for service-connected disability for a period of 
10 years prior to his death.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The appellant was provided VCAA notice of the evidence 
necessary to substantiate a claim for service connection for 
the cause of the Veteran's death in November 2006.  This 
notice informed her of the evidence necessary to substantiate 
her claim, the evidence she was responsible to submit, the 
evidence VA would collect on her behalf, and advised she 
submit any relevant evidence in her possession.  Following 
the initial denial of that claim and her attempt to reopen 
the claim again in August 2008, the appellant was again 
provided VCAA notice of the evidence necessary to 
substantiate her claim, and this specifically notified her of 
a prior final denial, the basis of that denial, and the 
evidence necessary to reopen and substantiate that claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In reviewing all of the significant evidence and argument on 
file, the Board notes that the appellant has been described 
as an individual who had once been an instructor in 
pharmacology at a university, and it is very clear from 
reviewing her multiple written arguments that she is clearly 
aware of the actual evidence necessary to substantiate her 
claim.  The notice requirements are satisfied.  The service 
treatment and early private and VA treatment records were 
already on file, records of the Veteran's terminal 
hospitalization were collected and this case has been 
reviewed by VA physicians with a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A.  All known 
available relevant evidence has been collected for review.  
VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases which are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise causally related to service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a direct causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has VA promulgated any 
regulations in regard to such claims.  However, the VA 
adjudication procedural manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The US Court of Appeals 
for Veterans Claims (Court) has held that VA must analyze an 
appellant's claim for service connection for asbestos or 
asbestos-related disabilities under the appropriate 
administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varying chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  Common materials that may contain asbestos are steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials and thermal 
insulation.  Some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, 
insulation work, demolition of old buildings and carpentry 
and construction.  Inhalation of asbestos fibers can produce 
fibrosis, and the most commonly occurring is referred to as 
interstitial pulmonary fibrosis, or asbestosis.  Inhalation 
of asbestos may also produce pleural effusions, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers 
of the lung, bronchus, gastrointestinal tract, larynx and 
pharynx.  

The adjudication of a claim for service connection for a 
disability related resulting from asbestos exposure should 
include determinations as to whether or not service records 
demonstrate a Veteran was exposed to asbestos during service, 
and that a relationship exists between exposure to asbestos 
and the claimed disease.  

Analysis:  The available records from the Veteran's military 
service do not confirm exposure to asbestos, nor do they 
indicate any chronic signs and symptoms of lung disease.  
Several chest X-rays during service were all noted to be 
negative.  The Veteran is shown to have served in the US Navy 
with a military occupation of fireman.  He later alleged that 
he did work below decks in the engine room for periods of 
time and the available evidence can neither confirm nor deny 
these allegations.  To the extent that the Veteran did work 
below decks aboard ship during service in 1945 and 1946, he 
likely was exposed to some degree of asbestos fibers but 
beyond this there is simply no objective evidence for further 
determination.  

The Veteran had not been granted service connection for any 
disease or injury incurred or aggravated in line of active 
military duty during his lifetime.  In July 2000, he was 
granted an award of VA non-service-connected pension benefits 
based upon diagnoses of Waldenstrom macroglobulinemia and 
diabetes mellitus.  The Board notes that at some point an 
award letter may have been sent to the Veteran and/or 
appellant stating that the Veteran had been granted a 
100 percent service-connected evaluation for asbestosis and 
this was entirely inaccurate and incorrect.  The Veteran had 
been granted a total rating for pension purposes based upon 
the two diseases identified above, but not for asbestosis.  

During his lifetime, the Veteran had filed a claim for 
service connection for asbestosis.  This claim was denied in 
August 2005.  The rating decision denying service connection 
for asbestosis noted that the Veteran had served as a fireman 
aboard ship which had a probability of exposure to some 
amount of asbestos, especially in 1945 and 1946.  However, 
this claim was simply denied in 2005 because there was no 
competent clinical diagnosis of asbestosis for the Veteran at 
the time.  The Veteran was informed of this decision and his 
appellate rights and he did not appeal and that decision 
became final.  

Following the Veteran's death, his surviving spouse (the 
appellant herein) filed a claim for service connection for 
the cause of the Veteran's death.  In March 2007, the 
Veteran's extensive claims folder was referred to a physician 
for a thorough review and production of clinical opinions.  
The Board will not quote this opinion in its entirety, but it 
is significant to note that this multipage report of 
evaluation included an extremely detailed review of the 
clinical evidence on file, including all X-rays and other 
diagnostic studies taken during the Veteran's lifetime.  

The doctor noted that the Veteran was 79 years old at the 
time of his death in September 2006 and that the discharge 
summary from his terminal hospitalization attributed death to 
shock of unknown etiology.  The Veteran had been admitted to 
the Gainesville VA Medical Center (VAMC) and the diagnoses 
from this July and August 2006 admission was metastatic 
adenocarcinoma of the colon (including the lung) and 
secondary diagnoses of hypertension, diabetes, Waldenstrom 
macroglobulinemia treated by chemotherapy (as for lymphoma) 
for metastatic colon cancer, bronchospasm, and lumbar 
degenerative joint disease.  The Veteran had been initially 
admitted in June 2006 and found to have a large obstructive 
colonic mass which was biopsied and found to be a moderately 
differentiated colon adenocarcinoma.  CT scan of the chest in 
the month of the Veteran's death revealed liver and pulmonary 
lesions with mediastinal and periaortic adenopathy, strong 
indications that the Veteran's colon cancer had metastasized 
to both the liver and lungs.  The doctor noted that there was 
no mention in the September 2006 CT scan of the chest for 
there being interstitial fibrosis, pleural calcification or 
pleural plaquing of the lungs, signs consistent with 
asbestosis.  

The doctor reviewed the historical record and noted that the 
chest X-ray of November 1994 revealed mild chronic lung 
changes which did not establish a diagnosis of asbestosis.  
Chest X-rays of August 1999 noted some increased prominence 
of the interstitial markings of the lungs with no focal 
consolidation or adenopathy, and no evidence of pleural fluid 
and there was no mention of pleural plaquing and this X-ray 
did not establish asbestosis.  A chest X-ray report of July 
1999 revealed interval improvement of mild nonspecific 
interstitial pattern, possibly representing improved amount 
of pulmonary edema.  This report suggested that the 
interstitial densities were not due to asbestosis, but due to 
pulmonary edema.  A July 1999 CT scan of the chest showed no 
evidence of focal infiltrate although there was some very 
fine subtle prominence of interstitial markings of the lungs 
which were said to be nonspecific.  This report also did not 
establish a diagnosis of asbestosis, particularly in light of 
an absence of a report of pleural plaquing over 50 years 
following a possibly asbestos exposure as a fireman on US 
Navy ships.  

This physician appears to have gone through each and every 
chest X-ray, CT scan and other relevant diagnostic study on 
file and found that no scientific evidence existed for a 
proper diagnosis of asbestosis.  He noted an undated progress 
note which had recorded that the CT scan of the chest and 
thorax had been reviewed with radiology, and that they did 
not believe the Veteran had asbestosis.  He noted that there 
was an older discharge summary from a regional medical center 
in South Carolina which did give a final diagnosis of 
wheezing with asbestosis and hyperglycemia, but the physician 
found no basis to confirm a diagnosis of asbestos in records 
from this facility.  He stated that this notation certainly 
did not establish a diagnosis of asbestosis.  The doctor 
noted that occasional X-ray studies which routinely noted 
mild interstitial pulmonary fibrosis did not in and of 
themselves establish a valid diagnosis of asbestosis, in the 
absence of pleural plaquing or calcification.  The doctor 
also noted that the Veteran had been provided pulmonary 
function studies which revealed a degree of restricted airway 
disease, but he reported that diagnosis of asbestosis cannot 
be established by PFT values alone and by 2006, the Veteran 
was known to have colon adenocarcinoma which had metastasized 
to the lungs and that this was the most likely cause of 
abnormal pulmonary function values.  The doctor noted that in 
2006, it was recorded that although X-ray studies might be 
consistent with a prior history of asbestos exposure, a 
diagnosis could not be made without an open-lung biopsy.  The 
Veteran was unwilling to pursue this and refused biopsy 
through his lifetime which is well documented in the record.  
It was also noted that the Veteran had an older history of 
Waldenstrom macroglobulinemia treated by chemotherapy on 
several occasions years earlier.  Previous records of that 
treatment did not establish a diagnosis of asbestosis.  It 
was noted that Waldenstrom can present as lung findings, but 
there were no effusions.  

This doctor concluded that it was evident that though the 
Veteran did have some mild restrictive disease and reports of 
some interstitial fibrosis, these findings were not confirmed 
on his most recent CT scan of the chest several months before 
his death in June 2006, and it was this examiner's opinion 
that a diagnosis of asbestosis was not established.  He wrote 
that it was unfortunate that an autopsy had not been 
performed which may have established a diagnosis by direct 
observation of pleural plaquing or pleural calcium 
deposition, although this was never noted on many of multiple 
diagnostic studies taken during the Veteran's lifetime.  He 
noted that pleural plaquing and/or calcification can usually 
be noted on chest CT scans at 30 years after documented 
asbestosis exposure and none had been observable for the 
Veteran even 60 years after his possible exposure during a 
17-month military history.  Finally, this doctor noted that 
there were other possible causes of restrictive lung disease 
including possible micrometastases from the Veteran's known 
metastatic cancer.  Additionally, the Veteran's restrictive 
lung findings could have been attributable to his Waldenstrom 
macroglobulinemia or possibly chemotherapy provided for that 
disease.  

In August 2006, one of the Veteran's attending physicians 
wrote that in his medical opinion exposure to asbestosis 
while serving aboard the USS Naval Ship USS Chincoteague, and 
the medical consequences of such exposure significantly 
contributed to his death.  This is the extent of the opinion 
provided, however, and it in no way addresses any of the 
significant clinical evidence and diagnostic studies that 
were historically on file, and it provides no basis for 
concluding that the Veteran was in fact exposed to asbestos 
during service, provides no basis for a confirmed diagnosis 
of asbestosis, and most importantly, provides no clinical 
basis for a finding that asbestosis if extant, significantly 
contributed to the Veteran's cause of death.  

The Veteran died while hospitalized at the Gainesville VAMC 
at age 79.  As above noted, the discharge summary from this 
terminal hospitalization recorded that the Veteran had died 
from some form of undetermined shock, and the certificate of 
death prepared by a VA physician noted the chain of events 
leading to death on the death certificate as ventricular 
fibrillation of minutes' duration, septic shock of hours' 
duration and metastatic colon cancer of months' duration.  
The appellant apparently consulted with this physician in the 
years following his death and this physician later completed 
an amended death certificate which was identical to the first 
except that under Part II he included asbestosis as a 
significant condition contributing to death, "but not 
resulting in the underlying cause given in Part I."  
Dr. Barry who completed both death certificates later wrote 
that the Veteran had been exposed to asbestos during service 
on ships and was "said to have asbestosis."  Chest CT scans 
showed evidence of metastatic cancer and colonoscopy showed 
adenocarcinoma of the colon.  CT scans of the chest and 
abdomen showed no reason to suspect mesothelioma (from 
asbestos exposure).  Prior pulmonary function studies did 
show evidence of moderate restrictive ventilatory dysfunction 
and chest CT scans did show some evidence of minimal 
subpleural fibrotic changes as well as some appearance of 
emphysema.  These had not been commented in the official 
report and were not prominent.  He wrote that the Veteran 
"could have had" asbestosis; parenchymal lung disease from 
asbestos.  There was no way he could make this diagnosis or 
completely exclude this possibility without pathological 
examination of the lung.  He concluded that "even if some 
asbestosis was present, there was no clear evidence that this 
problem was an immediate or proximal cause of the Veteran's 
death.  He had profound hypotension on transfer to the MICU 
and developed Vfib after transfer there.  Either sepsis, 
bleeding, myocardial infarction or some other acute event was 
likely the cause of death."  

Upon careful consideration of all of the evidence of record, 
the Board finds that a clear preponderance of the evidence on 
file is against the appellant's claim for service connection 
for the cause of the Veteran's death.  Despite an extensive 
clinical record with numerous X-rays, CT scans, and 
diagnostic studies over a period of many years, although 
there were clearly findings of mild to moderate interstitial 
changes with some restrictive element to the Veteran's lung 
function, at no time was there ever any clear diagnosis of 
asbestosis.  The extremely detailed record review conducted 
by a VA physician in March 2007 documents a careful review of 
virtually all of the diagnostic studies and clinical findings 
on file and that report notes that asbestosis cannot be 
confirmed in any of this evidence.  This review also offered 
alternative explanations for those mild to moderate findings 
which might be consistent with asbestosis, including possible 
micrometastases from the Veteran's metastasized colon cancer 
and also possibly attributable to earlier chemotherapy 
sessions in treatment for Waldenstrom macroglobulinemia.  

There is no objective evidence that the Veteran was exposed 
to asbestos during military service, though some amount of 
such exposure is likely, but the most important fact in this 
appeal is that the preponderance of the evidence is against a 
finding that the Veteran had asbestosis, but even if he did, 
it played no significant role in causing the Veteran's death.  
Even the VA doctor who wrote the initial death certificate 
and later amended it to include asbestosis, later clearly 
wrote that "even if some asbestosis was present, there is no 
clear-cut evidence that this problem was an immediate or 
proximal cause of the Veteran's death.  He had profound 
hypotension on transfer to the MICU and developed Vfib after 
transfer there.  Either sepsis, bleeding, myocardial 
infarction or some other acute event was the likely cause of 
death."  Both the original and modified certificates of death 
note ventricular fibrillation of minutes' duration, septic 
shock of hours' duration, and metastatic colon cancer of 
months duration.  

The clear credible evidence on file supports a finding that 
the Veteran's death was caused by his adenocarcinoma of the 
colon which metastasized to various other parts of the body, 
including the lungs.  The Veteran clearly had some mild to 
moderate restrictive ventilatory dysfunction in the years and 
days prior to his death, but there is simply no significant 
medical evidence or opinion which shows that this impairment 
in any way significantly contributed to the cause of the 
Veteran's death.  The evidence shows that the Veteran's death 
resulted from colon cancer which metastasized throughout the 
body and eventually resulted in sepsis which stopped his 
heart.  Moreover, as these findings of mild to moderate 
restrictive ventilatory dysfunction had existed for many 
years, there is simply no indication that this impairment, 
whether it was from asbestos exposure during service or not, 
materially hastened the Veteran's death from metastatic 
cancer.

This claim was reopened on the basis of a revised death 
certificate which added asbestosis as another significant 
condition contributing to death "but not resulting in the 
underlying cause given in Part I."  However, even the VA 
doctor who issued this amended death certificate wrote an 
explanation that he had done so as an accommodation to the 
appellant and explained that even if asbestosis was present, 
there was no clear evidence that this problem "was an 
immediate or proximal cause of the [Veteran's] death."


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


